 

 



Exhibit 10.9

 

Share Purchase Agreement

 

 





 

 



 

share PURCHASE AGREEMENT

 

THIS share PURCHASE AGREEMENT dated as of the 18th day of January, 2018,

 

between:

 

Mathias Gujer a businessman with an office located at Bachstrasse 3, Oberglah,
8154 Switzerland

 

(the “Purchaser”)

 

AND:

 

sustainable Projects group inc., a company duly incorporated under the laws of
the State of Nevada, having its executive office located at 2316 Pine Ridge
Road, 383, Naples, Florida, 34109

 

(the “Vendor”)

 

WHEREAS:

 

A. the Vendor is the registered and beneficial owner of 500 shares in the
capital of SP Group (Europe) AG (the “SP Shares”);

 

B. the Vendor wishes to sell, and the Purchaser wishes to purchase, the SP
Shares on the terms and conditions set out in this agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:

 

1. The Vendor agrees to sell and the Purchaser agrees to purchase the SP Shares
for and at a deemed price of US $6,000 (the “Purchase Price”) at the date of
this agreement.     2. The Purchaser will deliver to the Vendor US $6,000 as
consideration for the transfer of the SP Shares to the Purchaser from the
Vendor.     3. The Vendor represents and warrants to the Purchaser that:

 

  a. the Vendor owns its respective SP Shares as the legal and beneficial owner
thereof, free of all liens, claims, charges and encumbrances of every nature and
kind whatsoever. The SP Shares are fully paid and non-assessable and the Vendor
has due and sufficient right and authority to enter into this agreement on the
terms and conditions herein set forth and to transfer the legal and beneficial
title and ownership of the SP Shares to the Purchaser; and         b. No person,
firm or corporation has any agreement or option or a right capable of becoming
an agreement for the purchase of the SP Shares, with the exception of this
agreement.

 

 

-2-

 

4. The Purchaser represents and warrants to the Vendor that:

 

  a. the Purchaser has the requisite power and authority to carry on his
business as now conducted and as proposed to be conducted; and         b. this
agreement constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.

 

5. All representations, warranties, covenants and agreements made by the parties
in this agreement or pursuant hereto will, unless otherwise expressly stated,
survive the time of closing and will continue in full force and effect.     6.
The effective date of sale and purchase of the SP Shares is January 18, 2018
(the “Closing Date”).     7. On the Closing Date,

 

  a. the Vendor will deliver to the Purchaser the share certificates, duly
endorsed for transfer, representing the SP Shares; and         b. the Purchaser
will deliver a certified cheque or bank draft payable to the Vendor in the
amount of US $6,000 as full payment of the Purchase Price.

 

8. This agreement will ensure to the benefit of and will be binding upon the
Vendor and the Purchaser and upon their respective successors and assigns.    
9. Time will be of the essence of this agreement.     10. The parties will sign
such further assurances and other documents and instruments and do such further
and other things as may be necessary to implement and carry out the intent of
the agreement.

 

 

-3-

 

IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement as of
the day and year first above written.

 

Mathias Gujer   Sustainable Projects Group Inc           Per: /s/ Mathias Gujer
  Per: /s/ Christian Winzenried   Mathias Gujer     Christian Winzenried, CEO

 



 

 



 

